Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of November 9, 2016
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
with a loan production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”), and AXSOME THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  The parties agree as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2.                                      LOAN AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay Bank the outstanding principal amount of all
Credit Extensions and accrued and unpaid interest thereon as and when due in
accordance with this Agreement.

 

2.1.1                     Term Loan Advances.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, Bank shall make one (1) advance (the “Term A Loan
Advance”) available to Borrower as soon as practicable, but no later than
November 15, 2016, in an original principal amount of Ten Million Dollars
($10,000,000.00).  Subject to the terms and conditions of this Agreement, during
Draw Period B, Bank shall make one (1) advance (the “Term B Loan Advance”)
available to Borrower in an original principal amount not to exceed Five Million
Dollars ($5,000,000.00).  Subject to the terms and conditions of this Agreement,
during Draw Period C, Bank shall make one (1) advance (the “Term C Loan
Advance”) available to Borrower in an original principal amount not to exceed
Five Million Dollars ($5,000,000.00).  The Term A Loan Advance, the Term B Loan
Advance, and the Term C Loan Advance are hereinafter referred to singly as the
“Term Loan Advance” and collectively as the “Term Loan Advances.”  The aggregate
principal amount of all Term Loan Advances shall not exceed Twenty Million
Dollars ($20,000,000.00).  After repayment, no Term Loan Advance (or any portion
thereof) may be reborrowed.

 

(b)                                 Interest Period.  Commencing on the first
(1st) Payment Date of the month following the month in which the Funding Date of
the applicable Term Loan Advance occurs, and continuing on each Payment Date
thereafter, Borrower shall make monthly payments of interest on the principal
amount of each Term Loan Advance at the rate set forth in Section 2.2(a).

 

(c)                                  Repayment.  Commencing on the Amortization
Date, and continuing on each Payment Date thereafter, Borrower shall repay the
Term Loan Advances in (i) equal consecutive monthly installments of principal
based on the applicable Repayment Schedule, plus (ii) monthly payments of
accrued interest at the rate set forth in Section 2.2(a).  All outstanding
principal and accrued and unpaid interest with respect to the Term Loan
Advances, and all other outstanding Obligations with respect to the Term Loan
Advances, are due and payable in full on the Term Loan Maturity Date.

 

(d)                                 Permitted Prepayment of Term Loan Advances. 
Borrower shall have the option to prepay all, but not less than all, of the Term
Loan Advances advanced by Bank under this Agreement, provided Borrower
(i) provides written notice to Bank of its election to prepay the Term Loan
Advances at least thirty (30) days prior to such prepayment, and (ii) pays, on
the date of such prepayment (A) all outstanding principal plus accrued and
unpaid interest, (B) the Final Payment, (C) the Prepayment Premium, plus (D) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts.

 

--------------------------------------------------------------------------------


 

(e)                                  Mandatory Prepayment Upon an Acceleration. 
If a Term Loan Advance is accelerated following the occurrence of an Event of
Default, Borrower shall immediately pay to Bank an amount equal to the sum of:
(i) all outstanding principal plus accrued and unpaid interest, (ii) the Final
Payment, (iii) the Prepayment Premium, plus (iv) all other sums, if any, that
shall have become due and payable, including interest at the Default Rate with
respect to any past due amounts.

 

2.2                               Payment of Interest on the Credit Extensions.

 

(a)                                 Interest Rate.  Subject to Section 2.2(b),
the principal amount outstanding for each Term Loan Advance shall accrue
interest at a floating per annum rate equal to four and one-half of one percent
(4.50%) above the Prime Rate, which interest shall be payable monthly in
accordance with Section 2.2(d) below.

 

(b)                                 Default Rate.  Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is five percent (5.0%) above the rate
that is otherwise applicable thereto (the “Default Rate”).  Fees and expenses
which are required to be paid by Borrower pursuant to the Loan Documents
(including, without limitation, Bank Expenses) but are not paid when due shall
bear interest until paid at a rate equal to the highest rate applicable to the
Obligations.  Payment or acceptance of the increased interest rate provided in
this Section 2.2(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.

 

(c)                                  Adjustment to Interest Rate.  Changes to
the interest rate of any Credit Extension based on changes to the Prime Rate
shall be effective on the effective date of any change to the Prime Rate and to
the extent of any such change.

 

(d)                                 Payment; Interest Computation.  Interest is
payable monthly on the Payment Date and shall be computed on the basis of a
360-day year for the actual number of days elapsed.  In computing interest,
(i) all payments received after 12:00 p.m. Eastern time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Credit Extension shall be included and the
date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

 

2.3                               Fees.  Borrower shall pay to Bank:

 

(a)                                 Final Payment.  The Final Payment, when due
hereunder;

 

(b)                                 Prepayment Premium.  The Prepayment Premium,
when due hereunder; and

 

(c)                                  Bank Expenses.  All Bank Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due (or, if no stated due date, upon demand by Bank).

 

(d)                                 Good Faith Deposit.  Borrower has paid to
Bank a deposit of Twenty-Five Thousand Dollars ($25,000.00) (the “Good Faith
Deposit”) to initiate Bank’s due diligence review process, which Good Faith
Deposit shall be used to pay Bank Expenses as of the Effective Date.

 

(e)                                  Fees Fully Earned.  Unless otherwise
provided in this Agreement or in a separate writing by Bank, Borrower shall not
be entitled to any credit, rebate, or repayment of any fees earned by Bank
pursuant to this Agreement notwithstanding any termination of this Agreement or
the suspension or termination of Bank’s obligation to make loans and advances
hereunder.  Bank may deduct amounts owing by Borrower under the clauses of this
Section 2.3 pursuant to the terms of Section 2.4(c).  Bank shall provide
Borrower written notice of deductions made from the Designated Deposit Account
pursuant to the terms of the clauses of this Section 2.3.

 

2

--------------------------------------------------------------------------------


 

2.4                               Payments; Application of Payments; Debit of
Accounts.

 

(a)                                 All payments to be made by Borrower under
any Loan Document shall be made in immediately available funds in Dollars,
without setoff or counterclaim, before 12:00 p.m. Eastern time on the date when
due.  Payments of principal and/or interest received after 12:00 p.m. Eastern/
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

(b)                                 Bank has the exclusive right to determine
the order and manner in which all payments with respect to the Obligations may
be applied.  Borrower shall have no right to specify the order or the accounts
to which Bank shall allocate or apply any payments required to be made by
Borrower to Bank or otherwise received by Bank under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.

 

(c)                                  Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due.  These debits shall
not constitute a set-off.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Bank’s obligation to make the initial Credit Extension is subject to
the condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)                                 duly executed original signatures to the
Loan Documents;

 

(b)                                 the Operating Documents and long-form good
standing certificates of Borrower certified by the Secretary of State (or
equivalent agency) of Borrower’s jurisdiction of organization or formation and
each jurisdiction in which Borrower is qualified to conduct business, each as of
a date no earlier than thirty (30) days prior to the Effective Date;

 

(c)                                  duly executed original signatures to the
completed Borrowing Resolutions for Borrower;

 

(d)                                 certified copies, dated as of a recent date,
of financing statement searches, as Bank may request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

 

(e)                                  the Perfection Certificate of Borrower,
together with the duly executed original signature thereto;

 

(f)                                   evidence satisfactory to Bank that the
insurance policies and endorsements required by Section 6.5 hereof are in full
force and effect, together with appropriate evidence showing lender loss payable
and/or additional insured clauses or endorsements in favor of Bank; and

 

(g)                                  payment of the fees and Bank Expenses then
due as specified in Section 2.3 hereof.

 

3.2                               Conditions Precedent to all Credit
Extensions.  Bank’s obligations to make each Credit Extension, including the
initial Credit Extension, is subject to the following conditions precedent:

 

(a)                                 except as otherwise provided in Section 3.4,
timely receipt of an executed Payment/Advance Form;

 

(b)                                 the representations and warranties in this
Agreement shall be true, accurate, and complete in all material respects on the
date of the Payment/Advance Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that

 

3

--------------------------------------------------------------------------------


 

already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in this Agreement remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

 

(c)                                  Bank determines to its reasonable
satisfaction that there has not been any material impairment in the general
affairs, management, results of operation, financial condition or the prospect
of repayment of the Obligations.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Bank each item required to be delivered to Bank under this Agreement
as a condition precedent to any Credit Extension.  Borrower expressly agrees
that a Credit Extension made prior to the receipt by Bank of any such item shall
not constitute a waiver by Bank of Borrower’s obligation to deliver such item,
and the making of any Credit Extension in the absence of a required item shall
be in Bank’s sole discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Credit
Extension set forth in this Agreement, to obtain a Credit Extension, Borrower
shall notify Bank (which notice shall be irrevocable) by electronic mail,
facsimile, or telephone by 12:00 p.m. Eastern time at least two (2) Business
Days before the proposed Funding Date of the Credit Extension.  Together with
any such electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee.  Bank shall credit the Credit Extensions to the Designated Deposit
Account.  Bank may make Credit Extensions under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Credit Extensions are necessary to meet Obligations which
have become due.

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Bank, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Bank, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
business judgment), to secure all of the Obligations relating  to such  Letters
of Credit.

 

4

--------------------------------------------------------------------------------


 

4.2                               Priority of Security Interest.  Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral (subject only to Permitted Liens that are permitted
pursuant to the terms of this Agreement to have superior priority to Bank’s Lien
under this Agreement).  If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.

 

4.3                               Authorization to File Financing Statements. 
Borrower hereby authorizes Bank to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, in violation of this
Agreement, shall be deemed to violate the rights of Bank under the Code.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1                               Due Organization, Authorization; Power and
Authority.  Borrower is duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a material
adverse effect on Borrower’s business.  In connection with this Agreement,
Borrower has delivered to Bank a completed certificate signed by Borrower,
entitled “Perfection Certificate”.  Borrower represents and warrants to Bank
that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent of any notice
required or permitted by one or more specific provisions in this Agreement).  If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Bank of such occurrence and provide Bank with Borrower’s
organizational identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect (or are being obtained pursuant to Section 6.1(b))) or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

 

5.2                               Collateral.  Borrower has good title to,
rights in, and the power to transfer each item of the Collateral upon which it
purports to grant a Lien hereunder, free and clear of any and all Liens except
Permitted Liens.  Borrower has no Collateral Accounts at or with any bank or
financial institution other than Bank or Bank’s Affiliates except for the
Collateral Accounts described in the Perfection Certificate delivered to Bank in
connection herewith and which Borrower has taken such actions as are necessary
to give Bank a perfected security interest therein, pursuant to the terms of
Section 6.6(b) to the extent required under Section 6.6(b) hereof.  The Accounts
are bona fide, existing obligations of the Account Debtors.

 

5

--------------------------------------------------------------------------------


 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate, locations
disclosed to Bank pursuant to Section 7.2, and locations of Experimental
Compounds in the ordinary course of business in connection with clinical
trials.  None of the components of the Collateral shall be maintained at
locations other than: (i) locations as provided in the Perfection Certificate, 
(ii) locations as permitted pursuant to Section 7.2, (iii) locations of mobile
equipment, including phones, tablets and computers with employees and
consultants in the ordinary course of business, (iv) locations where Collateral
may be temporarily located for sales, testing or demonstration purposes in the
ordinary course of business, (v) locations where biopharmaceutical compounds and
therapeutic materials are located in the ordinary course of business in
connection with clinical trials, and (vi) other locations where not more than
Fifty Thousand Dollars ($50,000.00) of Collateral in the aggregate may be
located at any time.

 

All Inventory is in all material respects of good and marketable quality, free
from material defects, except for Inventory for which adequate reserves have
been made in accordance with GAAP.  The foregoing representation shall not apply
to Inventory consisting Experimental Compounds.

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its third
parties in the ordinary course of business, (b) over-the-counter software and
software that is commercially available to the public, (c) licenses that are
disclosed in writing to Bank pursuant to Section 6.7(b), (d) material
Intellectual Property licensed to Borrower and noted on the Perfection
Certificate, and (e) immaterial Intellectual Property licensed to Borrower in
the ordinary course of business.  To the best of Borrower’s knowledge, each
Patent (other than patent applications) which it owns or purports to own and
which is material to Borrower’s business is valid and enforceable, and no part
of the Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part.  To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

5.3                               Litigation.  There are no actions or
proceedings pending or, to the knowledge of any Responsible Officer, threatened
in writing by or against Borrower or any of its Subsidiaries involving more
than, individually or in the aggregate, One Hundred Thousand Dollars
($100,000.00).

 

5.4                               Financial Statements; Financial Condition. 
All consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

 

5.5                               Solvency.  Borrower is not left with
unreasonably small capital after the transactions in this Agreement; and
Borrower is able to pay its debts (including trade debts) as they mature.

 

5.6                               Regulatory Compliance.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  Borrower is not engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower
(a) has complied in all material respects with all Requirements of Law, and
(b) has not violated any Requirements of Law, in each case where the failure to
comply or the violation of which could reasonably be expected to have a material
adverse effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted except where failure to do so would not
reasonably be expected to have a material adverse effect on Borrower’s business.

 

6

--------------------------------------------------------------------------------


 

5.7                               Subsidiaries; Investments.  Borrower does not
own any stock, partnership, or other ownership interest or other equity
securities except for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  Borrower has timely filed all required tax returns and reports
(or appropriate extensions therefor), and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Twenty-Five Thousand Dollars ($25,000.00).

 

To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.”  Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of Twenty-Five Thousand Dollars ($25,000.00).  Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Credit Extensions as working capital and to fund its general
business requirements and not for personal, family, household or agricultural
purposes.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower in any certificate or written statement
given to Bank, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given to Bank, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained in the
certificates or statements, in light of the circumstances under which they were
made, not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

5.11                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1                               Government Compliance.

 

(a)                                 Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations.  Borrower shall comply, and have each Subsidiary comply,
in all material respects, with all laws, ordinances and regulations to which it
is subject, noncompliance with which could reasonably be expected have a
material adverse effect on Borrower’s business.  Notwithstanding anything to the
contrary set forth herein, Borrower’s Subsidiaries (which are not a co-borrower
or secured guarantor to this Agreement) may wind-up and dissolve to the extent
that Borrower determines that it is reasonable to do so and any remaining assets
from such Subsidiaries which are not a co-

 

7

--------------------------------------------------------------------------------


 

borrower or secured guarantor to this Agreement) are transferred to Borrower or
another Subsidiary in accordance with applicable law.

 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Bank in
all of the Collateral.  Pursuant to the terms of the prior sentence, Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.

 

6.2                               Financial Statements, Reports, Certificates. 
Provide Bank with the following:

 

(a)                                 Monthly Financial Statements.  As soon as
available, but no later than forty (40) days after the last day of each month, a
company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations for such month certified by a Responsible
Officer and in a form acceptable to Bank (the “Monthly Financial Statements”);

 

(b)                                 Monthly Compliance Certificate.  Within
forty (40) days after the last day of each month and together with the Monthly
Financial Statements, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
such other information as Bank may reasonably request;

 

(c)                                  Board Projections.  As soon as available,
at least annually, and in any event no later than within sixty (60) days after
the end of each fiscal year of Borrower, and promptly following any material
updates or changes thereto, annual Board-approved operating budget and financial
projections, in a form acceptable to Bank;

 

(d)                                 Annual Audited Financial Statements.  As
soon as available, but no later than one hundred eighty (180) days after the
last day of Borrower’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Bank;

 

(e)                                  Other Statements.  Within five (5) days of
delivery, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt;

 

(f)                                   10-Q Reports, 10-K Reports, and Annual
Financial Statements.  Within (i) forty-five (45) days after the last day of
each fiscal quarter, Borrower’s 10-Q report, (ii) ninety (90) days after the
last day of Borrower’s fiscal year, Borrower’s 10-K report, and (iii) ninety
(90) days after the last day of Borrower’s fiscal year, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such fiscal year.

 

(g)                                  SEC Filings.  Within five (5) days of
filing, copies of all other periodic and other reports, proxy statements and
other materials filed by Borrower with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be. 
Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address;
provided, however, Borrower shall promptly notify Bank in writing (which may be
by electronic mail) of the posting of any such documents;

 

(h)                                 Legal Action Notice.  A prompt report of any
legal actions pending or threatened in writing against Borrower or any of its
Subsidiaries that could reasonably be expected to result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, One
Hundred Thousand Dollars ($100,000.00) or more; and

 

(i)                                     Other Financial Information.  Other
financial information reasonably requested by Bank.

 

8

--------------------------------------------------------------------------------


 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects except for Inventory
for which adequate reserves have been made in accordance with GAAP; provided
that the foregoing covenant shall not apply to Inventory consisting of
Experimental Compounds.  Returns and allowances between Borrower and its Account
Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date.  Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than Fifty Thousand Dollars ($50,000.00).

 

6.4                               Taxes; Pensions.  Timely file, and require
each of its Subsidiaries to timely file, all required tax returns and reports
(and extensions therefor) and timely pay, and require each of its Subsidiaries
to timely pay, all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower and each of its Subsidiaries, except
for deferred payment of any taxes contested pursuant to the terms of Section 5.8
hereof, and shall deliver to Bank, on demand, appropriate certificates attesting
to such payments, and pay all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms.

 

6.5                               Insurance.

 

(a)                                 Keep its business and the Collateral insured
for risks and in amounts standard for companies in Borrower’s industry and
location and as Bank may reasonably request.  Insurance policies shall be in a
form, with financially sound and reputable insurance companies that are not
Affiliates of Borrower, and in amounts that are satisfactory to Bank.  All
property policies shall have a lender’s loss payable endorsement showing Bank as
the sole lender loss payee.  All liability policies shall show, or have
endorsements showing, Bank as an additional insured.  Bank shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral.

 

(b)                                 Ensure that proceeds payable under any
property policy are, at Bank’s option, payable to Bank on account of the
Obligations.  Notwithstanding the foregoing, (i) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Two Hundred Fifty Thousand Dollars
($250,000.00) with respect to any loss, but not exceeding Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(A) shall be of equal or like value as the replaced or repaired Collateral and
(B) shall be deemed Collateral in which Bank has been granted a first priority
security interest, and (ii) after the occurrence and during the continuance of
an Event of Default, all proceeds payable under such casualty policy shall, at
the option of Bank, be payable to Bank on account of the Obligations.

 

(c)                                  At Bank’s request, Borrower shall deliver
certified copies of insurance policies and evidence of all premium payments. 
Each provider of any such insurance required under this Section 6.5 shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to Bank, that it will give Bank thirty (30) days prior
written notice before any such policy or policies shall be materially altered or
canceled (or ten (10) days prior written notice for cancellation for non-payment
of premiums).  If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.

 

6.6                               Operating Accounts.

 

(a)                                 Within thirty (30) days after the Effective
Date (the “Transition Period”), maintain all of its and all of its Subsidiaries’
operating, depository and securities accounts with Bank and Bank’s Affiliates. 
Notwithstanding the foregoing, Australian Subsidiary and UK Subsidiary may
maintain accounts outside of the United States with financial institutions other
than Bank and Bank’s Affiliates, provided that the maximum aggregate balance in
all such accounts shall not exceed One Hundred Fifty Thousand Dollars
($150,000.00) at any time.

 

(b)                                 Provide Bank five (5) days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution other than Bank or Bank’s Affiliates.  For each Collateral
Account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution (other

 

9

--------------------------------------------------------------------------------


 

than Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply (i) during the Transition Period or (ii) to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, and without limiting any of the foregoing, immediately upon
the occurrence of the Cash Collateralization Event and at all times thereafter,
Borrower shall at all times have on deposit as cash collateral in a segregated
money market bank account in the name of Borrower and maintained with Bank, cash
in an amount equal to the aggregate amount of all outstanding Obligations of
Borrower to Bank determined by Bank as of the date that the Cash
Collateralization Event occurs (and such cash collateral amount shall decrease
as and when such Obligations are repaid).  Bank may restrict withdrawals or
transfers by or on behalf of Borrower that would violate this Section,
regardless of whether an Event of Default exists at such time.

 

6.7                               Protection of Intellectual Property Rights.

 

(a)                                 (i) Use commercially reasonable efforts to
protect, defend and maintain the validity and enforceability of its Intellectual
Property that is material to its business; (ii) promptly advise Bank in writing
of material infringements or any other event that could reasonably be expected
to materially and adversely affect the value of its Intellectual Property that
is material to its business; and (iii) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Bank’s written consent.

 

(b)                                 Provide written notice to Bank within ten
(10) days of entering or becoming bound by any Restricted License (other than
over-the-counter software and software that is commercially available to the
public).  Borrower shall take such steps as Bank requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

 

6.8                               Litigation Cooperation.  From the date hereof
and continuing through the termination of this Agreement, make available to
Bank, without expense to Bank, Borrower and its officers, employees and agents
and Borrower’s books and records, to the extent that Bank may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Bank with respect to any Collateral or relating to
Borrower.

 

6.9                               Access to Collateral; Books and Records. 
Allow Bank, or its agents, at reasonable times, on one (1) Business Day’s notice
(provided no notice is required if an Event of Default has occurred and is
continuing), to inspect the Collateral and audit and copy Borrower’s Books. 
Such inspections or audits shall be conducted no more often than once every
twelve (12) months unless an Event of Default has occurred and is continuing in
which case such inspections and audits shall occur as often as Bank shall
determine is necessary.  The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be One Thousand Dollars
($1,000.00) per person per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten
(10) days in advance, and Borrower cancels or seeks to reschedule the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall pay Bank a fee of One Thousand
Dollars ($1,000.00) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

 

6.10                        Further Assurances.  Execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Agreement. 
Deliver to Bank, within five (5) days after the same are sent or received,
copies of all material correspondence, reports, documents and other filings with
any Governmental Authority regarding compliance with or maintenance of

 

10

--------------------------------------------------------------------------------


 

Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
that are material to its business or otherwise on the operations of Borrower or
any of its Subsidiaries.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, or otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment that is, in the reasonable judgment of Borrower,
no longer economically practicable to maintain or useful in the ordinary course
of business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement; (e) consisting of Borrower’s use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents; and (f) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States.

 

7.2                               Changes in Business, Management, Control, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses currently engaged in by Borrower and
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) fail to provide notice to Bank of any Key Person departing from or
ceasing to be employed by Borrower within five (5) days after such Key Person’s
departure from Borrower; or (d) permit or suffer any Change in Control.

 

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Fifty Thousand
Dollars ($50,000.00) in Borrower’s assets or property or are clinical locations
used in the ordinary course of business for trials of Experimental Compounds) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Fifty Thousand Dollars ($50,000.00) to a bailee at a location other
than to a bailee and at a location already disclosed in the Perfection
Certificate (including clinical locations used in the ordinary course of
business for trials of Experimental Compounds), (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.  If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Fifty Thousand
Dollars ($50,000.00) to a bailee, and Bank and such bailee are not already
parties to a bailee agreement governing both the Collateral and the location to
which Borrower intends to deliver the Collateral, then Borrower will first
receive the written consent of Bank, and such bailee shall execute and deliver a
bailee agreement in form and substance reasonably satisfactory to Bank.  The
foregoing requirement shall not apply to Experimental Compounds and materials
that are located at clinical sites for testing purposes.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person (including,
without limitation, by the formation of any Subsidiary).  A Subsidiary may merge
or consolidate into another Subsidiary or into Borrower.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, permit any Collateral not to be subject to
the first priority security interest granted herein, or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s

 

11

--------------------------------------------------------------------------------


 

Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account except pursuant to the terms of Section 6.6(b) hereof.

 

7.7                               Distributions; Investments.  (a) Pay any
dividends or make any distribution or payment or redeem, retire or purchase any
of its capital stock provided that (i) Borrower may convert any of its
convertible securities (including warrants and convertible debt) into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends solely in common stock, and
(iii) Borrower may purchase fractional shares of capital stock arising out of
stock dividends, splits or combinations, provided such purchases do not exceed
Twenty-Five Thousand Dollars ($25,000.00) in the aggregate in any fiscal year;
or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for (a) transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person, (b) Subordinated Debt and equity investments by
Borrower’s investors in Borrower, (c) reasonable and customary fees paid to
members of Borrower’s Board and its Subsidiaries, (d) customary employment
arrangements with executive officers, (e) Permitted Investments,
(f) transactions with Subsidiaries listed on the Perfection Certificate as of
the Effective Date, and (g) transactions permitted under Section 7.7.

 

7.9                               Subordinated Debt.  (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof, provide for earlier or greater
principal, interest, or other payments thereon, or adversely affect the
subordination thereof to Obligations owed to Bank.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to (a) meet the minimum funding
requirements of ERISA, (b) prevent a Reportable Event or Prohibited Transaction,
as defined in ERISA, from occurring, or (c) comply with the Federal Fair Labor
Standards Act, the failure of any of the conditions described in clauses
(a) through (c) which could reasonably be expected to have a material adverse
effect on Borrower’s business; or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to (a) make
any payment of principal or interest on any Credit Extension when due, or
(b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day cure period shall
not apply to payments due on the Term Loan Maturity Date).  During the cure
period, the failure to make or pay any payment specified under clause
(b) hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

 

12

--------------------------------------------------------------------------------


 

8.2                               Covenant Default.

 

(a)                                 Borrower fails or neglects to perform any
obligation in Sections 6.2, 6.4, 6.5, 6.6, or 6.7(b), or violates any covenant
in Section 7; or

 

(b)                                 Borrower fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;

 

8.3                               Material Adverse Change.  A Material Adverse
Change occurs;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or of any entity
under the control of Borrower (including a Subsidiary), or (ii) a notice of lien
or levy is filed against any of Borrower’s assets by any Governmental Authority,
and the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; or

 

(b)                                 (i) any material portion of Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting all or any material part of its business;

 

8.5                               Insolvency.  (a) Borrower is unable to pay its
debts (including trade debts) as they become due; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and is not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements.  There is, under any
agreement to which Borrower is a party with a third party or parties, (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of One Hundred Thousand Dollars
($100,000.00); or (b) any breach or default by Borrower, the result of which
could have a material adverse effect on Borrower’s business; provided, however,
that the Event of Default under this Section 8.6 caused by the occurrence of a
breach or default under such other agreement shall be cured or waived for
purposes of this Agreement upon Bank receiving written notice from the party
asserting such breach or default of such cure or waiver of the breach or default
under such other agreement, if at the time of such cure or waiver under such
other agreement (x) Bank has not declared an Event of Default under this
Agreement and/or exercised any rights with respect thereto; (y) any such cure or
waiver does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrower;

 

8.7                               Judgments; Penalties.  One or more fines,
penalties or final judgments, orders or decrees for the payment of money in an
amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000.00) (not covered by independent third-party insurance as to
which liability has been accepted by such insurance carrier) shall be rendered
against Borrower by any Governmental Authority, and the same are not, within ten
(10) days after the entry, assessment or issuance thereof, discharged,
satisfied, or paid, or after execution thereof,

 

13

--------------------------------------------------------------------------------


 

stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay (provided that no Credit Extensions will be made
prior to the satisfaction, payment, discharge, stay, or bonding of such fine,
penalty, judgment, order or decree);

 

8.8                               Misrepresentations.  Borrower or any Person
acting for Borrower makes any representation, warranty, or other statement now
or later in this Agreement, any Loan Document or in any writing delivered to
Bank or to induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

8.9                               Subordinated Debt.  Any document, instrument,
or agreement evidencing any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person shall
be in breach thereof or contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations shall for any reason be subordinated or shall not have the
priority contemplated by this Agreement; or

 

8.10                        Governmental Approvals.  Any Governmental Approval
shall have been (a) revoked, rescinded, suspended, modified in an adverse manner
or not renewed in the ordinary course for a full term or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal cause, or could reasonably be expected to cause, a
Material Adverse Change.

 

9.                                      BANK’S RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.  Upon the occurrence and
during the continuance of an Event of Default, Bank may, without notice or
demand, do any or all of the following:

 

(a)                                 declare all Obligations immediately due and
payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Bank);

 

(b)                                 stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Bank;

 

(c)                                  demand that Borrower (i) deposit cash with
Bank in an amount equal to at least (A) one hundred five percent (105.0%) of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
denominated in Dollars remaining undrawn, and (B) one hundred ten percent
(110.0%) of the Dollar Equivalent of the aggregate face amount of all Letters of
Credit denominated in a Foreign Currency remaining undrawn, (plus, in each case,
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;

 

(d)                                 terminate any FX Contracts;

 

(e)                                  verify the amount of, demand payment of and
performance under, and collect any Accounts and General Intangibles, settle or
adjust disputes and claims directly with Account Debtors for amounts on terms
and in any order that Bank considers advisable, and notify any Person owing
Borrower money of Bank’s security interest in such funds;

 

(f)                                   make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  Borrower shall assemble the Collateral if Bank
requests and make it available as Bank designates.  Bank may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be

 

14

--------------------------------------------------------------------------------


 

prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;

 

(g)                                  apply to the Obligations (i) any balances
and deposits of Borrower it holds, or (ii) any amount held by Bank owing to or
for the credit or the account of Borrower;

 

(h)                                 ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral.  Bank is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrower’s labels, Patents, Copyrights, mask
works, rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

 

(i)                                     place a “hold” on any account maintained
with Bank and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(j)                                    demand and receive possession of
Borrower’s Books; and

 

(k)                                 exercise all rights and remedies available
to Bank under the Loan Documents or at law or equity, including all remedies
provided under the Code (including disposal of the Collateral pursuant to the
terms thereof).

 

9.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Bank as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to:  (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Bank determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits.  Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied in full and Bank is under no
further obligation to make Credit Extensions hereunder.  Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions terminates.

 

9.3                               Protective Payments.  If Borrower fails to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower is obligated to pay
under this Agreement or any other Loan Document or which may be required to
preserve the Collateral, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral.  Bank will make reasonable efforts
to provide Borrower with notice of Bank obtaining such insurance at the time it
is obtained or within a reasonable time thereafter.  No payments by Bank are
deemed an agreement to make similar payments in the future or Bank’s waiver of
any Event of Default.

 

9.4                               Application of Payments and Proceeds Upon
Default.  If an Event of Default has occurred and is continuing, Bank shall have
the right to apply in any order any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations.  Bank shall pay any surplus to Borrower by credit to the
Designated Deposit Account or to other Persons legally entitled thereto;
Borrower shall remain liable to Bank for any deficiency.  If Bank, directly or
indirectly, enters into a deferred payment or other credit transaction with any

 

15

--------------------------------------------------------------------------------


 

purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

9.5                               Bank’s Liability for Collateral.  So long as
Bank complies with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Bank, Bank shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other
Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.6                               No Waiver; Remedies Cumulative.  Bank’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Bank thereafter to demand strict performance and
compliance herewith or therewith.  No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given.  Bank’s rights and remedies
under this Agreement and the other Loan Documents are cumulative.  Bank has all
rights and remedies provided under the Code, by law, or in equity.  Bank’s
exercise of one right or remedy is not an election and shall not preclude Bank
from exercising any other remedy under this Agreement or other remedy available
at law or in equity, and Bank’s waiver of any Event of Default is not a
continuing waiver.  Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

9.7                               Demand Waiver.  Borrower waives demand, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees held by Bank
on which Borrower is liable.

 

10.                               NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

Axsome Therapeutics, Inc.

 

25 Broadway, 9th Floor

 

New York, New York 10004

 

Attn:

Chief Executive Officer

 

Phone:

(212) 332-3241

 

Fax:

(212) 320-0245

 

Email:

htabuteau@axsome.com

 

 

 

with a copy to:

DLA Piper LLP (US)

 

4365 Executive Drive, Suite 1100

 

San Diego, California 92121-2133

 

Attn:

Jeff Baglio, Esquire

 

Fax:

(858) 638-5058

 

Email:

jeff.baglio@dlapiper.com

 

16

--------------------------------------------------------------------------------


 

If to Bank:

Silicon Valley Bank

 

275 Grove Street, Suite 2-200

 

Newton, Massachusetts 02466

 

Attn:

Katherine Anderson

 

Fax:

(617) 527-0177

 

Email:

KAnderson@svb.com

 

 

 

with a copy to:

Riemer & Braunstein LLP

 

Three Center Plaza

 

Boston, Massachusetts 02108

 

Attn:

David A. Ephraim, Esquire

 

Fax:

(617) 880-3456

 

Email:

DEphraim@riemerlaw.com

 

11.                               CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

 

Except as otherwise expressly provided in any of the Loan Documents,
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Boston, Massachusetts; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

This Section 11 shall survive the termination of this Agreement.

 

12.                               GENERAL PROVISIONS

 

12.1                        Termination Prior to Term Loan Maturity Date;
Survival.  All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be terminated
prior to the Term Loan Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank.  Those obligations
that are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding this Agreement’s
termination.

 

12.2                        Successors and Assigns.  This Agreement binds and is
for the benefit of the successors and permitted assigns of each party.  Borrower
may not assign this Agreement or any rights or obligations under it

 

17

--------------------------------------------------------------------------------


 

without Bank’s prior written consent (which may be granted or withheld in Bank’s
discretion).  Bank has the right, without the consent of or notice to Borrower,
to sell, transfer, assign, negotiate, or grant participation in all or any part
of, or any interest in, Bank’s obligations, rights, and benefits under this
Agreement and the other Loan Documents (other than the Warrant, as to which
assignment, transfer and other such actions are governed by the terms thereof).

 

12.3                        Indemnification.  Borrower agrees to indemnify,
defend and hold Bank and its directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Bank (each, an “Indemnified
Person”) harmless against:  (i) all obligations, demands, claims, and
liabilities (collectively, “Claims”) claimed or asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and
(ii) all losses or expenses (including Bank Expenses) in any way suffered,
incurred, or paid by such Indemnified Person as a result of, following from,
consequential to, or arising from transactions between Bank and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

 

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.4                        Time of Essence.  Time is of the essence for the
performance of all Obligations in this Agreement.

 

12.5                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.6                        Correction of Loan Documents.  Bank may correct
patent errors and fill in any blanks in the Loan Documents consistent with the
agreement of the parties so long as Bank provides Borrower with written notice
of such correction and allows Borrower at least ten (10) days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by both Bank and Borrower.

 

12.7                        Amendments in Writing; Waiver; Integration.  No
purported amendment or modification of any Loan Document, or waiver, discharge
or termination of any obligation under any Loan Document, shall be enforceable
or admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

12.8                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.

 

12.9                        Confidentiality.  In handling any confidential
information, Bank shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made:
(a) to Bank’s Subsidiaries or Affiliates (such Subsidiaries and Affiliates,
together with Bank, collectively, “Bank Entities”); (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however, Bank shall use its best efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Bank’s regulators or as
otherwise required in connection with Bank’s examination or audit; (e) as Bank
considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein.  Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation

 

18

--------------------------------------------------------------------------------


 

of this Agreement) after disclosure to Bank; or (ii) disclosed to Bank by a
third party, if Bank does not know that the third party is prohibited from
disclosing the information.

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of this Section 12.9 shall
survive termination of this Agreement.

 

12.10                 Right of Set Off.  Borrower hereby grants to Bank, a lien,
security interest and right of set off as security for all Obligations to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.11                 Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

 

12.12                 Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

 

12.13                 Construction of Agreement.  The parties mutually
acknowledge that they and their attorneys have participated in the preparation
and negotiation of this Agreement.  In cases of uncertainty this Agreement shall
be construed without regard to which of the parties caused the uncertainty to
exist.

 

12.14                 Relationship.  The relationship of the parties to this
Agreement is determined solely by the provisions of this Agreement.  The parties
do not intend to create any agency, partnership, joint venture, trust, fiduciary
or other relationship with duties or incidents different from those of parties
to an arm’s-length contract.

 

12.15                 Third Parties.  Nothing in this Agreement, whether express
or implied, is intended to: (a) confer any benefits, rights or remedies under or
by reason of this Agreement on any persons other than the express parties to it
and their respective permitted successors and assigns; (b) relieve or discharge
the obligation or liability of any person not an express party to this
Agreement; or (c) give any person not an express party to this Agreement any
right of subrogation or action against any party to this Agreement.

 

13.                               DEFINITIONS

 

13.1                        Definitions.  As used in the Loan Documents, the
word “shall” is mandatory, the word “may” is permissive, the word “or” is not
exclusive, the words “includes” and “including” are not limiting, the singular
includes the plural, and numbers denoting amounts that are set off in brackets
are negative.  As used in this Agreement, the following capitalized terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

19

--------------------------------------------------------------------------------


 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is December 1, 2017; provided however, that upon the
occurrence of the Term B Event, the Amortization Date shall be June 1, 2018.

 

“Australian Subsidiary” is Axsome Therapeutics Australia Pty Ltd, a company
organized under the laws of Australia.

 

“AXS-02” means Borrower’s AXS-02 product candidate for the treatment of pain
relating to complex regional pain syndrome, knee osteoarthritis associated with
bone marrow lesions, and chronic low back pain associated with Modic changes.

 

“AXS-02 CRPS” means Borrower’s AXS-02 product candidate for the treatment of
pain relating to complex regional pain syndrome.

 

“Bank” is defined in the preamble hereof.

 

“Bank Entities” is defined in Section 12.9.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Bank Services Agreement” is defined in the definition of Bank Services.

 

“Board” means Borrower’s board of directors.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Credit Extension request, on behalf of such

 

20

--------------------------------------------------------------------------------


 

Person, together with a sample of the true signature(s) of such Person(s), and
(d) that Bank may conclusively rely on such certificate unless and until such
Person shall have delivered to Bank a further certificate canceling or amending
such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Cash Collateralization Event” means confirmation by Bank that a safety issue
involving AXS-02 that is of a magnitude to result in the stoppage of any study
involving AXS-02 or the inability to advance any clinical program for AXS-02 has
occurred.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty percent (40.0%) or more of the
ordinary voting power for the election of directors of Borrower (determined on a
fully diluted basis) other than by the sale of Borrower’s equity securities in a
public offering or to venture capital or private equity investors so long as
Borrower identifies to Bank the venture capital or private equity investors at
least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction;
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each Subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement).

 

“Claims” is defined in Section 12.3.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

21

--------------------------------------------------------------------------------


 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Term Loan Advance, or any other extension of credit by
Bank for Borrower’s benefit.

 

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

 

“Default Rate” is defined in Section 2.2(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number              , maintained by Borrower with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Draw Period B” is the period of time commencing upon the occurrence of the Term
B Event and continuing through November 9, 2017.

 

“Draw Period C” is the period of time commencing upon the occurrence of both
(i) the Term B Event and (ii) the NDA Event and continuing through December 31,
2017.

 

“Effective Date” is defined in the preamble hereof.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

22

--------------------------------------------------------------------------------


 

“Equity Event” means confirmation by Bank that Borrower has received, after the
Effective Date, but on or prior to November 9, 2017, unrestricted and
unencumbered (other than Liens in favor of Bank) net cash proceeds in an amount
of at least Thirty Million Dollars ($30,000,000.00) from the issuance and sale
by Borrower of its equity securities to investors.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Experimental Compounds” means biopharmaceutical compounds and therapeutic
materials that remain subject to clinical trials and have not yet received
regulatory approval.

 

“FDA” shall mean the United States Food and Drug Administration, and any
successor thereto.

 

“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original principal amount of the Term Loan Advances extended by Bank to Borrower
hereunder multiplied by eight and one-half of one percent (8.50%), due on the
earliest to occur of (a) the Term Loan Maturity Date, (b) the acceleration of
the Term Loan Advances, (c) the prepayment of the Term Loan Advances pursuant to
Section 2.1.1(d) or 2.1.1(e), (d) the repayment in full of all Obligations under
the Term Loan Advances, or (e) the termination of this Agreement.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Good Faith Deposit” is defined in Section 2.3(d).

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

23

--------------------------------------------------------------------------------


 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

 

(a)                                 any and all Copyrights, Trademarks and
Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, and operating manuals;

 

(c)                                  any and all source code;

 

(d)                                 any and all design rights which may be
available to such Person;

 

(e)                                  any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(f)                                   all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is Borrower’s Chief Executive Officer, who is Herriot Tabuteau as
of the Effective Date.

 

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, the Perfection Certificate, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement by Borrower with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition

 

24

--------------------------------------------------------------------------------


 

(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

“Milestone Event” means confirmation by Bank, in its sole but reasonable
direction, after the Effective Date, but on or prior to November 9, 2017, of
Borrower’s receipt of positive interim results of the AXS-02 CRPS trial in
complex regional pain syndrome; it being agreed that positive interim results
shall mean that an independent data safety monitoring board determines that the
study should be stopped for efficacy or should proceed to full enrollment.

 

“Monthly Financial Statements” is defined in Section 6.2(a).

 

“NDA” means a new drug application.

 

“NDA Event” means confirmation by Bank, in Bank’s sole but reasonable direction,
after the Effective Date, but on or prior to December 31, 2017, of Borrower’s
receipt of positive data (including, without limitation, data which meets the
primary or secondary endpoints of such study) with respect to Borrower’s phase 3
clinical trial of AXS-02 CRPS sufficient to file an NDA with the FDA.

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Final Payment, the Prepayment Premium, Bank Expenses, and
other amounts Borrower owes Bank now or later, whether under this Agreement, the
other Loan Documents (other than the Warrant), or otherwise, including, without
limitation, any interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents (other than the Warrant).

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

 

“Payment Date” is the first (1st) calendar day of each calendar month.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to Bank;

 

(b)                                 Indebtedness existing on the Effective Date
which is shown on the Perfection Certificate;

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(f)                                   intercompany Indebtedness of the
Australian Subsidiary to Borrower with respect to Investments permitted under
clause (h) of the definition of Permitted Investments;

 

25

--------------------------------------------------------------------------------


 

(g)                                  Indebtedness secured by Liens permitted
under clauses (a) and (c) of the definition of “Permitted Liens” hereunder;

 

(h)                                 other unsecured Indebtedness not otherwise
permitted hereunder, in an aggregate amount not to exceed Twenty-Five Thousand
Dollars ($25,000.00) at any time outstanding; and

 

(i)                                     extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(h) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                 Investments (including, without limitation,
Subsidiaries) existing on the Effective Date which are shown on the Perfection
Certificate;

 

(b)                                 Investments consisting of (i) Cash
Equivalents and (ii) any other Investments permitted by Borrower’s Investment
Policy and Guidelines dated as of August 2016 and provided to Bank on
November 5, 2016, as amended from time to time, provided that any amendments
thereto have been approved in writing by Bank;

 

(c)                                  Investments consisting of deposit and
securities accounts to the extent that (i) such accounts are permitted to be
maintained pursuant to Section 6.6 and (ii) Bank has a first priority perfected
security interest to the extent required under Section 6.6;

 

(d)                                 Investments accepted in connection with
Transfers permitted by Section 7.1;

 

(e)                                  Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board;

 

(f)                                   Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(g)                                  Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; provided that this
paragraph (g) shall not apply to Investments of Borrower in any Subsidiary;

 

(h)                                 Investments (i) by Borrower in Australian
Subsidiary for ordinary, necessary and current operating expenses not to exceed
One Million Five Hundred Thousand Dollars ($1,500,000.00) in the aggregate in
any fiscal year and (ii) by Borrower in UK Subsidiary for ordinary, necessary
and current operating expenses not to exceed Fifty Thousand Dollars ($50,000.00)
in the aggregate in any fiscal year, provided, in each case, no Event of Default
has occurred and is continuing at the time of such Investments or would result
from such Investments; and

 

(i)                                     non-cash Investments in joint ventures
or strategic alliances in the ordinary course of Borrower’s business consisting
of the non-exclusive licensing of technology, the development of Intellectual
Property or the providing of technical support.

 

“Permitted Liens” are:

 

(a)                                 Liens existing on the Effective Date which
are shown on the Perfection Certificate or arising under this Agreement and the
other Loan Documents;

 

26

--------------------------------------------------------------------------------


 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either (i) not due and payable or (ii) being
contested in good faith and for which Borrower maintains adequate reserves on
its Books, provided that no notice of any such Lien has been filed or recorded
under the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder;

 

(c)                                  purchase money Liens or capital leases
(i) on Equipment acquired or held by Borrower incurred for financing the
acquisition of the Equipment securing no more than Fifty Thousand Dollars
($50,000.00) in the aggregate amount outstanding, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

 

(d)                                 Liens of carriers, warehousemen, suppliers,
or other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens attach only to Inventory, and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)                                  Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA);

 

(f)                                   Liens, deposits and pledges to secure the
performance of bids, tenders, contracts (other than contracts for the payment of
money), public or statutory obligations, surety, stay, appeal, indemnity,
performance or other similar bonds or other similar obligations arising in the
ordinary course of Borrower’s business;

 

(g)                                  leases or subleases of real property
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Bank a security interest therein;

 

(h)                                 non-exclusive license of Intellectual
Property granted to third parties in the ordinary course of business, and
licenses of Intellectual Property that could not result in a legal transfer of
title of the licensed property that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States;

 

(i)                                     Liens in favor of other financial
institutions arising in connection with Borrower’s deposit and/or securities
accounts held at such institutions (but only to the extent such accounts are
permitted to be maintained pursuant to Section 6.6), provided that Bank has a
first priority perfected security interest in the amounts held in such deposit
and/or securities accounts to the extent required under Section 6.6;

 

(j)                                    Liens arising from attachments or
judgments, orders, or decrees in circumstances not constituting an Event of
Default under Sections 8.4 and 8.7; and

 

(k)                                 Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through (c),
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Premium” shall be an additional fee payable to Bank in amount equal
to:

 

27

--------------------------------------------------------------------------------


 

(a)                                 for a prepayment of the Term Loan Advances
made on or prior to the second (2nd) anniversary of the Effective Date, three
percent (3.0%) of the then outstanding principal amount of the Term Loan
Advances as of the date immediately and prior to such prepayment;

 

(b)                                 for a prepayment of the Term Loan Advances
made after the second (2nd) anniversary of the Effective Date, but on or prior
to the third (3rd) anniversary of the Effective Date, two percent (2.0%) of the
then outstanding principal amount of the Term Loan Advances as of the date
immediately and prior to such prepayment; and

 

(c)                                  for a prepayment of the Term Loan Advances
made after the third (3rd) anniversary of the Effective Date, but prior to the
Term Loan Maturity Date, one percent (1.0%) of the then outstanding principal
amount of the Term Loan Advances as of the date immediately and prior to such
prepayment.

 

“Prime Rate” is the greater of (i) three and one-half of one percent (3.50%) and
(ii) the rate of interest per annum from time to time published in the money
rates section of The Wall Street Journal or any successor publication thereto as
the “prime rate” then in effect; provided that if such rate of interest, as set
forth from time to time in the money rates section of The Wall Street Journal,
becomes unavailable for any reason as determined by Bank, the “Prime Rate” shall
mean the rate of interest per annum announced by Bank as its prime rate in
effect at its principal office in the State of California (such Bank announced
Prime Rate not being intended to be the lowest rate of interest charged by Bank
in connection with extensions of credit to debtors).

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Repayment Schedule” means the period of time equal to thirty-six (36)
consecutive months; provided, however, that upon the occurrence of the Term B
Event, the Repayment Schedule shall mean the period of time equal to thirty (30)
consecutive months.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, VP-Finance, and Controller of Borrower.

 

“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could reasonably be expected to interfere with the
Bank’s right to sell any Collateral.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the

 

28

--------------------------------------------------------------------------------


 

management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower.

 

“Term A Loan Advance” is defined in Section 2.1.1(a).

 

“Term B Event” means the occurrence of both (i) the Milestone Event and (ii) the
Equity Event.

 

“Term B Loan Advance” is defined in Section 2.1.1(a).

 

“Term C Loan Advance” is defined in Section 2.1.1(a).

 

“Term Loan Advance” and “Term Loan Advances” are each defined in
Section 2.1.1(a).

 

“Term Loan Maturity Date” is November 1, 2020.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Transition Period” is defined in Section 6.6(a).

 

“UK Subsidiary” is Axsome Therapeutics Limited, a company organized under the
laws of England and Wales.

 

“Warrant” is, collectively, (i) that certain warrant to purchase stock dated as
of the Effective Date executed between Borrower and Bank and (ii) that certain
warrant to purchase stock dated as of the Effective Date executed between
Borrower and Life Science Loans, LLC, as each may be amended, modified,
supplemented, or restated from time to time.

 

[Signature page follows.]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

AXSOME THERAPEUTICS, INC.

 

 

 

 

By

/s/ Herriot Tabuteau, M.D.

 

Name:

Herriot Tabuteau, M.D.

 

Title:

Chief Executive Officer

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

By

/s/ Ryan Roller

 

Name:

Ryan Roller

 

Title:

Vice President

 

 

Signature Page to Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A — COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) more than
sixty-five percent (65.0%) of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of Australian
Subsidiary and UK Subsidiary which shares entitle the holder thereof to vote for
directors or any other matter, (ii) rights held under a license that are not
assignable by their terms without the consent of the licensor thereof (but only
to the extent such restriction on assignment is enforceable under applicable
law), or (iii) any Intellectual Property; provided, however, the Collateral
shall include all Accounts and all proceeds of Intellectual Property.  If a
judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property in
violation of this Agreement without Bank’s prior written consent.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

AXSOME THERAPEUTICS, INC.

 

 

 

The undersigned authorized officer of AXSOME THERAPEUTICS, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending                
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports (or appropriate extensions therefor), and Borrower has
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.8 of the Agreement; and (5) no Liens have been levied or
claims made against Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank.

 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

Reporting Covenants

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 40 days

 

Yes    No

Annual financial statement (CPA Audited)

 

FYE within 180 days

 

Yes    No

Filed 10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes    No

10-Q Report, 10-K Report, and annual financial statement

 

Within 45 days of quarter end for 10-Q; FYE within 90 days for 10-K; and FYE
within 90 days for annual financial statements

 

Yes    No

Board-Approved Projections

 

FYE within 60 days and promptly following changes

 

Yes    No

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.

 

Yes

No

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

1

--------------------------------------------------------------------------------


 

AXSOME THERAPEUTICS, INC.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Compliance
Status:                                                                                    
Yes                            No

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C — LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS NOON EASTERN TIME

 

Fax To:

 

 

Date:

 

 

LOAN PAYMENT:   AXSOME THERAPEUTICS, INC.

 

 

 

 

 

 

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

 

 

 

 

Principal $

 

 

and/or Interest $

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

 

(Deposit Account #)

Amount of Advance $

 

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Deadline for same day processing is noon, Eastern Time

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

(For International Wire Only)

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

Special Instruction:

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

2052065.5\56120.03773

 

1

--------------------------------------------------------------------------------